Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/18/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al., “hereinafter Reid” (U.S. patent Application: 20180299842) in view of TEWS et al., “hereinafter TEWS” (U.S. patent Application: 20190246623). 

As per Claim 1, Reid discloses a method for pest control, the method comprising:
detecting one or more pests based on receiving sensor data from one or more sensors associated with a predefined location (Reid, Para.8, When a pest is detected by the sensor, that signal is transmitted to a centralized computer preferably with cloud-based network capability. This enables continuous connectivity between the status of the sensors and a central location for easier access on pest control management. The network is responsible for transmitting customized signal data to a database for analysis. Customized signal data refers to selecting only the data that is relevant for analysis. This can be sensor status, location, environmental conditions inside and outside a facility, time of day, types of pest control agents and respective dosages, and any other status that is deemed useful for understanding and optimizing the pest control system and/or reducing cost and risk.); 
analyzing the sensor data with cognitive machine learning based on the detected pests (Reid, Para.6, machine learning infrastructure would drive future pest control management system design by analyzing other system designs in combination with external factors (i.e. environmental conditions). The present invention utilizes specific type of sensor to collect and transmit relevant data to a signal processor. That centralized collection of data can then be effectively analyzed so that system status is known and conclusions for improvement are readily understood using an integrated software.); 
generating a treatment recommendation report based on the analysis (Reid, Para.9, This software is also capable of generating reports that are helpful for understanding infestation status which is useful to pest control operators, facility managers, and auditors. Finally, this software is machine learning and is fully capable of determining trend analysis and recommendations therefrom. By machine learning, it is intended that the system highly advantageously includes artificial intelligence (AI) that provides the system with the ability to learn without being explicitly programmed, Para.27, The U.S. Food and Drug Administration and Environmental Protection Agency, for example, would have improved confidence of a working system with the advent of the platform, which can generate reports that would indicate the location, type, and number of pests, location, type, and number of traps, and also the effect of building layout, the environmental impact (see FIG. 2) on the type, number, and location of pests. This machine-learning process creates a system that will minimize the pests becoming undetected and/or trapped;); and 
outputting the treatment recommendation report (Reid, Para.9, This software is also capable of generating reports that are helpful for understanding infestation status which is useful to pest control operators, facility managers, and auditors. Finally, this software is machine learning and is fully capable of determining trend analysis and recommendations therefrom. By machine learning, it is intended that the system highly advantageously includes artificial intelligence (AI) that provides the system with the ability to learn without being explicitly programmed, Para.30, Based on the continuously learning system, automated or recommended actions are submitted to an appropriate party and the software will indicate how to improve the system to the degree of specificity required. ).
However Reid dies not explicitly disclose detecting one or more pests.
TEWS discloses detecting one or more pests (TEWS, Para.169, the use of a combination of different sensors allows a wider range of information regarding the pest to be collected, which can in turn assist with pest identification or classification, without overtly impacting on the price and complexity of the system.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Reid with the teachings as in TEWS. The motivation for providing a pest deterrent system to determine a presence of a pest in accordance with sensor data from at least one sensor; b) determines a deterrent strategy;  c) causes at least one deterrent to be activated in accordance with the deterrent strategy;  d) monitors a response of the pest to the activated deterrent in accordance with sensor data from at least one sensor; and, e) selectively modifies the deterrent strategy in accordance with the response of the pest. (TEWS, Para.06).

With respect to Claim 8 and Claim 15 are substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Reid in view of TEWS discloses the method of claim 1, wherein the detecting further comprises: 
receiving an auditory pattern based on the one or more pests by the one or more sensors (Reid, Para.27, generate reports that would indicate the location, type, and number of pests, location, type, and number of traps, and also the effect of building layout, the environmental impact (see FIG. 2) on the type, number, and location of pests. This machine-learning process creates a system that will minimize the pests becoming undetected and/or trapped, Para.,  ); 
determining a pest type based on the received auditory pattern (Reid, Para.43, Each account being serviced is tagged with descriptive features for a facility, such as the nature of the business, its location, the facility size, or the type(s) of pests encountered, Para.06, There is a need to collect and analyze data in a pest control application so that from a central location, the type and number or density of pests is known, but also to utilize that historical data to make more educated decisions regarding placement and types of pest traps, types of chemical or pest control agent and dosage rates, and overall system status, Para.27, generate reports that would indicate the location, type, and number of pests, location, type, and number of traps, and also the effect of building layout, the environmental impact (see FIG. 2) on the type, number, and location of pests.);
However Reid dies not explicitly disclose detecting one or more pests.
TEWS discloses responsive to determining the pest type, identifying the one or more pests (TEWS, Para.171, This enables a general pest location to be used to control the hub sensor, with the hub sensor position then being adjusted to allow additional sensing to be performed, for example to allow for pest identification or classification or to determine the pest location to a higher degree of accuracy.); and responsive to not able to determine the pest type, verifying the one or more pests based on visual identification from the one or more sensors (TEWS, Para.149, The deterrent strategy could also indicate that these are to be activated in a particular order, at set time intervals, in particular locations, or the like. The deterrent strategy could also indicate that different types of deterrent, such as acoustic and visual deterrents are to be used either alone or in combination, Para.228, If a potential pest has been detected based on data from one of the hub sensors 317 or an indication from the nodes 220, the hub processor 310 can adjust the position of the hub sensors 317, at step 910, allowing the hub sensors 317 to be used to collect additional information, such as to allow the potential pest to be imaged or the like.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Reid with the teachings as in TEWS. The motivation for providing a pest deterrent system to determine a presence of a pest in accordance with sensor data from at least one sensor; b) determines a deterrent strategy;  c) causes at least one deterrent to be activated in accordance with the deterrent strategy;  d) monitors a response of the pest to the activated deterrent in accordance with sensor data from at least one sensor; and, e) selectively modifies the deterrent strategy in accordance with the response of the pest. (TEWS, Para.06, ).

 With respect to Claim 9 and Claim 16 are substantially similar to Claim 2 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 3, Reid in view of TEWS discloses the method of claim 2, wherein analyzing the sensor data with cognitive machine learning based on the detected pests further comprises:
aggregating the one or more sensor data, a reference data, a first database, and climate data, wherein the first database comprises historical data (Reid, Para.06, There is a need to collect and analyze data in a pest control application so that from a central location, the type and number or density of pests is known, but also to utilize that historical data to make more educated decisions regarding placement and types of pest traps, types of chemical or pest control agent and dosage rates, and overall system status, Para.26, the present invention also accounts for a compilation of this data to strategically launch a pest control system in a new building—comparing historical data and understanding environmental conditions, structural layouts in FIG. 2 to more efficiency startup a pest control system with an aim to lower costs and risks.); 
selecting a pest control method based on the identified one or more pests, wherein the pest control method comprises at least one of pesticides, traps, and biological predators (Reid, Para.10, While collecting, analyzing, displaying, and improving the pest control system has intuitive benefit for reducing infestation of a current or future facility, there are major benefits for cost and risk reduction. Optimizing the number, type, and location of the traps reduces cost of purchasing unnecessary traps or placing traps in ineffective locations, para.30, FIG. 5 indicates sensor-specific data regarding the trap that is installed. Continuing with this example, it is apparent that this trap is used to bait and kill cockroaches given with the conditions indicated on the software. The chemical agents, manufacturer, technician are displayed and a description of the alert is displayed for analysis. Based on the continuously learning system, automated or recommended actions are submitted to an appropriate party and the software will indicate how to improve the system to the degree of specificity required.); and 
calculating action plan to apply the pest control method (Reid, Para.10, While collecting, analyzing, displaying, and improving the pest control system has intuitive benefit for reducing infestation of a current or future facility, there are major benefits for cost and risk reduction. Optimizing the number, type, and location of the traps reduces cost of purchasing unnecessary traps or placing traps in ineffective locations.). 

With respect to Claim 10 and Claim 17 are substantially similar to Claim 3 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 4, Reid in view of TEWS discloses the method of claim 3, further comprises: retrieving data from the first database, wherein the data comprises one or more previous treatment plans (Reid, Para.43, This treatment event record of the pesticide application is logged into the database for analysis. Analytics performed on the accumulated treatment events are diverse, but any number of examples can capture some of these ideas. In one example, the database can access external databases for temperature and precipitation events at the location and these can be correlated with the frequency of treatment events to learn how weather effects the persistence/efficacy of a particular pesticide used... industry standard practice based in analysis of treatment records for similar facilities from a multitude of companies whose data is in the master database.).
With respect to Claim 11 and Claim 18 are substantially similar to Claim 4 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 5, Reid in view of TEWS discloses the method of claim 1, wherein outputting the treatment recommendation report further comprises: 
sending the treatment recommendation report to one or more users and awaiting user response (Reid, Para.43, This treatment event record of the pesticide application is logged into the database for analysis. Analytics performed on the accumulated treatment events are diverse, but any number of examples can capture some of these ideas. In one example, the database can access external databases for temperature and precipitation events at the location and these can be correlated with the frequency of treatment events to learn how weather effects the persistence/efficacy of a particular pesticide used. The system can also be configured to consult various ‘libraries’ that summarize governmental or private restrictions on when or where a particular pesticide can be used, and can send alerts to a technician (via a connected application devices) to prevent unintentional violations from negatively affecting the compliance record of the pest management firm… the firm can identify employees who are applying too much pesticide or who are not spending enough time to properly service the facility. With this insight, the firm can direct employees to training resources to ensure compliance with company standards of service or industry standard practice based in analysis of treatment records for similar facilities from a multitude of companies whose data is in the master database, Para.44, the user can establish thresholds for pest incidence that signal the need for a treatment at a facility by a suitable arithmetic formula. Whenever the pest detection system(s) report pest incidence above such thresholds, the optimized pest management system can generate an alert notifying the applicator of the need for an additional service at a facility. The analytics are positioned to modify this need for service alert as follows. A particular product may be recommended if, for example, the time since last service is shorter than expectations.); 
responsive to user deciding to ignore the treatment recommendation report, saving the report to a first database (Reid, Para.49, via interactions with an integration to pest alerts derived in a pest monitoring system, the analytics can optionally be altered as desired to optimize pest management in a facility by minimizing the expense and risk associated with pesticide treatments while keeping pest incidence within acceptable limits set for the facility, Para.23, allowing for a user interface to display the usable data for the customer in a way that allows the customer to quickly make adjustments to the system, creating a feedback loop that attempts to maximize efficiency; this in turn will attempt to lower costs and risks for the customer by creating a smarter and learnable system for pest control. ); and 
responsive to user deciding perform a pest control method manually based on the treatment recommendation report, saving the report to a first database (Reid, Para.45, Based on records of a single firm or from a multitude of firms, the expected duration of pest suppression following a treatment can be established, say the arithmetic mean {dot over (x)} plus or minus one standard deviation Std(X). Deviation from this threshold could be suggestive of poor performance, either of the applicator, the chemical, or both. There can be a certain tolerance of 67% or maybe 90% of the ideal before the trigger is made to alert an end user, Reid, Para.43, This treatment event record of the pesticide application is logged into the database for analysis.).
With respect to Claim 12 and Claim 19 are substantially similar to Claim 5 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 6, Reid in view of TEWS discloses the method of claim 5, further comprises: responsive to user deciding to allow automatic treatment, sending an autonomous device to perform a pest control method based on the treatment recommendation report (Reid, Para.13, A system of the present invention is able to track pesticide use at the level of individual applicators. This is beneficial to determine agent type and dosage that is effective for controlling pests; it can also adjust chemical compositions or concentrations of automatic or manual sprayers by sending a signal to the applicators, Para.30, The chemical agents, manufacturer, technician are displayed and a description of the alert is displayed for analysis. Based on the continuously learning system, automated or recommended actions are submitted to an appropriate party and the software will indicate how to improve the system to the degree of specificity required, Para.04, a pesticide-applying control device is used to control the amount of the pesticide to be applied to the crop based on the control criterion.).
With respect to Claim 13 and Claim 20 are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 7, Reid in view of TEWS discloses the method of claim 1, wherein the one or more sensors comprise at least one of a camera, a microphone, or a drone (Reid, Para.7, other sensor options include: bluetooth, RFID, camera, infrared, capacitance, piezoelectric, bioimpedence, motion and/or any possible mechanism known or contemplated hereinafer capable of sensing detection of pests and transmitting the signal to an off-site station.).
With respect to Claim 14 is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449